Exhibit 10.2




 

[exh102001.jpg] [exh102001.jpg]

W6316 Design Drive

Greenville, WI 54942

P.O. Box 1579

Appleton, WI 54912-1579

Phone: 888-388-3224

Fax: 888-388-6344

www.schoolspecialty.com













Science







Reading & Literacy







Arts Education







Early Childhood







Life Skills







Physical Education

& Health







Special Needs







Career Education







Furniture

& Equipment







School & Teacher

Supplies







School Smart™







September 18, 2013













Mr. Pat Collins

5566 South Oak Street

Hinsdale, IL 60521




Dear Pat:




This letter confirms our offer regarding your new role of  EVP – Supplies
Business  for School Specialty, Inc. (SSI).  The following highlights additional
financial elements of your position in recognition and value to the Company.




·

Base Slary:  Your new annual base salary for this position is $360,000, or a
biweekly rate of $13,846.15.   This is effective Monday, September 23, 2013.




·

Bonus Plan:  You will continue to participate in the SSI Management Incentive
Program with a new target payout of 50% of your base salary.




Pat, please be advised that your Employment Agreement and all other benefits
afforded you remain intact and unchanged, and that this letter outlines a change
to your current compensation only.




I look forward to our continued partnership and making SSI a successful Company.




Sincerely,







Jim Henderson

Chairman of the Board &
Interim President and CEO






